Title: To Benjamin Franklin from James Hutton, 24 January 1783
From: Hutton, James
To: Franklin, Benjamin


Dear Old Friend
Pimlico 24 Jan. 83
You may remember my Tears of Jan. 20. 1778. They are wiped off. They were made an Article of Scoffing in a Lr. to Lord Chatham published by Almon. My Congratulations on Peace attend you. I thank you again & again for your very kind & ready granting my Request of a Passport for our Labradore Ship. & for sending my Lr. to America wrote in your Room at Passy Jan. 1778. which by your Means was of Service in America for the Repose of my Brethren. How many Personal and interesting kindnesses have you not shewn me? I beg you not to fail to let me know, if you come to England on a short visit to your friends, that I may thank you in person once more before we are removed to another Country. Mrs Hewson was well & her three Children last Monday, but you have had very painful Illnesses, and an Irish Gentleman whom I saw yesterday tells me you was a little lame last Friday. God bless you my old dear kind Friend. Continue to Love me & my Brethren. Ever obliged to you as I am
James Hutton
excuse haste & agitation.
 
Addressed: To / Doctor Franklyn / Passy
